DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on January 17, 2022 is acknowledged.  The applicant argued that Species 1 was a subset of species 2 and upon further review the examiner agrees and will combine these species. The applicant has indicated claims 1-9, 12-17 and 19 as reading on the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show and clearly illustrate the receiving means, i.e. threaded bore, as described in the specification at the last paragraph of page 7 and as shown in the annotated figure below it is unclear what the reference numeral 3 is pointing to and if there is a separate element or sleeve mounted within the core element. The annotation points out the material which is not clearly illustrated.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Further the abstract should not contain legal phraseology such as “comprising” or “receiving means”.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “evaluation device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 is additionally vague and indefinite because it is unclear if the “receiving means” of line 12 is the same or a different receiving means than the “receiving means” of line 2.
	Claim 1 is vague and indefinite because at lines 15 and 16 it is unclear which element is “elastically deformable” and because there is no antecedent basis for “the installed state”.
Claim 1 is vague and indefinite because in lines 17-20 “at least one element of a sensor” is claimed and in a wherein statement the capabilities of the sensor are set 

    PNG
    media_image1.png
    227
    704
    media_image1.png
    Greyscale

Claim 2 is vague and indefinite because in lines 5 and 6 it is unclear if “a sensor for detecting a fluid” is the same sensor as set forth in claim 1 or an additional sensor.
Claim 5 is vague and indefinite because it is unclear if the fluid passage is the same passage as set forth in claim 3 and also mentioned as having a fluid-permeable structure in line 4. Claim 5 is also vague and indefinite because in lines 3-5 the passage (24) is set forth as connecting the measuring chamber to itself, i.e. fluid passage (24) (it is noted reference numerals dare for reference purposes only but here they seem to cause confusion. 
Claim 12 is vague and indefinite because the claim now sets forth a diaphragm pump which includes the diaphragm unit of claim 1 (the diaphragm unit of claim 1 mentions receiving means twice) and in line 3 sets forth a receiving means. It repeated 
Claim 13 is vague and indefinite because at line 2 the line being “passed through or at the thrust rod” is unclear.  In particular it is unclear which additional or alternate structure is being claimed by “or at”.
In claim 15 I is unclear which of the ends of claim 14 is being claimed by “the end” in line 2.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Allowable Subject Matter
Claims 1-9, 12-17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a diaphragm core, a multi-layer pump diaphragm having a fluid-impermeable working diaphragm, a fluid-impermeable safety diaphragm layer and a sealed volume for receiving a fluid passing through the working diaphragm layer, that is arranged between the working diaphragm layer and the safety diaphragm layer;  and a first clamping region that forms a ring which annularly surrounds the diaphragm core so that provided between the first clamping region and the diaphragm core is an annular region which is elastically deformable; wherein provided within the ring formed by the first clamping region is at least one sensor element for detecting a fluid, wherein the sensor is so configured and adapted that in operation of the diaphragm pump it detects ingress of a fluid into the sealed volume of the pump diaphragm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tonelli et al, Horn, Freissler et al and Nagel disclose rupture/leakage sensing arrangements for diaphragm pumps; Edie and Drahusz et al disclose diaphragms having core members with thrust rod receiving means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 11, 2022